MEMORANDUM **
California state prisoner Santiago Soto appeals pro se from the district court’s summary judgment for defendant in his 42 U.S.C. § 1983 action alleging that the High Desert State Prison outdoor exercise policy violates his Eighth Amendment *606rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment on Soto’s Eighth Amendment claim because Soto’s eonclusory allegations that the prison’s policy limited outdoor exercise to three hours or less each week were insufficient to controvert defendants’ evidence showing that the policy provided inmates with at least four and half hours of exercise. See Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 922 (9th Cir.2001) (holding conclusory allegations unsupported by factual data are insufficient to defeat a motion for summary judgment).
To the extent Soto challenged the exercise policy as applied, he failed to raise a triable issue of fact as to whether Warden Runnels was deliberately indifferent to the alleged encroachments on Soto’s outdoor exercise time. See Farmer v. Brennan, 511 U.S. 825, 834-35, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (holding Eighth Amendment claim requires prison official to have a sufficiently culpable state of mind).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.